DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch display device and driving method with orthogonal touch driving signals”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoshikiryoh in US 2017/0255299 (hereinafter Shimoshi) in view of Sugita et al. in US 2016/0253001 (hereinafter Sugita).

claim 1, Shimoshi discloses a touch display device (Shimoshi’s par. 76) comprising: 
a display panel (Shimoshi’s par. 76) including a plurality of first touch electrodes (Shimoshi’s Figs. 6-7, 9 and par. 90, 92: see B located in row X1) disposed in a first channel area (Shimoshi’s Figs. 6-7, 9 and par. 90: see upper part as marked-up below which includes row X1), a plurality of second touch electrodes (Shimoshi’s Figs. 6-7, 9 and par. 90, 92: see B located in in row X7) disposed in a second channel area (Shimoshi’s Figs. 6-7, 9 and par. 90: see upper part as marked-up below which includes row X7), and a plurality of touch lines (Shimoshi’s Figs. 6-7 and par. 84: traces 29); and a touch circuit (Shimoshi’s Fig. 5 and par. 83: board 26) supplying touch driving signals to adjacent touch electrodes (Shimoshi’s Figs. 5-7 and par. 83) through at least one of the plurality of touch lines (Shimoshi’s par. 83), wherein the at least one of the plurality of touch lines (Shimoshi’s Figs. 6-7 and par. 84: traces 29) is connected to at least one of the plurality of first touch electrodes and at least one of the plurality of second touch electrodes (Shimoshi’s Figs. 6-7, 9 and par. 90, 92: see 29 connected to B in coordinates X1Y1 and X7Y7 in first and second channel area as marked-up below). Shimoshi fails to disclose the touch driving signals orthogonal to one another to adjacent touch electrodes or the touch lines connected to the touch electrodes through contact holes. However, in the same field of endeavor of touch displays, Sugita discloses the touch driving signals orthogonal to one another to electrodes adjacent to adjacent lines (Sugita’s Figs. 8b, 1 and par. 88) and the touch lines connected to touch electrodes through contact holes (Sugita’s Figs. 1 and 13 and par. 103). Therefore, it would have been obvious to one of ordinary skill in the art to use Sugita’s teachings in Shimoshi’s invention, in order to obtain the benefit of canceling noises from capacitive coupling (Sugita’s par. 88) and the predictable result of connecting the electrodes with the trace lines when they are in different layers (Sugita’s Figs. 1 and 13 and par. 103). By doing such combination, Shimoshi would drive the traces of Figs. 6-7 with orthogonal signals per Sugita’s Fig. 8b and Shimoshi’s Figs. 6-7 electrodes (e.g. B in column 1) would be 
A touch display device (Shimoshi’s par. 119) comprising: 
a display panel (Shimoshi’s par. 76) including a plurality of first touch electrodes (Shimoshi’s Figs. 6-7, 9 and par. 90, 92: see B located in row X1) disposed in a first channel area (Shimoshi’s Figs. 6-7, 9 and par. 90: see upper part as marked-up below which includes row X1), a plurality of second touch electrodes (Shimoshi’s Figs. 6-7, 9 and par. 90, 92: see B located in row X7) disposed in a second channel area (Shimoshi’s Figs. 6-7, 9 and par. 90: see upper part as marked-up below which includes row X7), and a plurality of touch lines (Shimoshi’s Figs. 6-7 and par. 84: traces 29); and 
a touch circuit (Shimoshi’s Fig. 5 and par. 83: board 26) supplying touch driving signals (Shimoshi’s par. 83) orthogonal to one another (Sugita’s Fig. 8b and par. 88 which upon combination are the signals applied to traces 29 in Shimoshi’s Figs. 6-7, i.e. DL1, DL2, DL3 and DL4 applied to A-D in Shimoshi’s Fig. 7) to adjacent touch electrodes (Sugita’s Figs. 8b, 1 and par. 88 and Shimoshi’s Fig. 7: see A-D) through at least one of the plurality of touch lines (Shimoshi’s par. 83), wherein the at least one of the plurality of touch lines (Shimoshi’s Figs. 6-7 and par. 84: traces 29) is connected to at least one of the plurality of first touch electrodes and at least one of the plurality of second touch electrodes (Shimoshi’s Figs. 6-7, 9 and par. 90, 92: see 29 connected to B in coordinates X1Y1 and X7Y7 in first and second channel area as marked-up below)  through a plurality of contact holes (Sugita’s Figs. 1 and 13 and par. 103: contact holes connecting 12 to 14 which upon combination results in a plurality of contact holes to connect electrodes B and traces 29 in Shin’s Figs. 6-7). 

    PNG
    media_image1.png
    566
    829
    media_image1.png
    Greyscale


Regarding claim 2, Shimoshi in view of Sugita disclose wherein the plurality of touch lines(Shimoshi’s Figs. 6-7 and par. 84: traces 29) includes a first touch line (Shimoshi’s Fig. 7: see trace 29 to electrodes B) and a second touch line (Shimoshi’s Fig. 7: see trace 29 to electrodes A), wherein the first touch line is connected to one of touch electrodes (Shimoshi’s Fig. 7: see trace 29 to top B shown in X1Y1 in Fig. 9) disposed in a n-th row of the first channel area (Shimoshi’s Figs. 7, 9: see row Y1 and as marked-up above for the first channel area) and one of touch electrodes (Shimoshi’s Fig. 7: see trace 29 to a mid-section B shown in X1Y7 in Fig. 9) disposed in a p-th row of the second channel area (Shimoshi’s Figs. 7, 9: see row Y7 and as marked-up above for the first channel area), where the n and the p are natural numbers of 1 or more (Shimoshi’s Fig. 9 and mark-up below: rows 1 and 7 in the Y-axis), and wherein the second touch line (Shimoshi’s Fig. 7: see trace 29 to electrodes A) is connected to another one 

Regarding claim 3, Shimoshi in view of Sugita disclose wherein the plurality of touch electrodes (Shimoshi’s Figs. 7, 9) is sequentially disposed along a first direction in the first channel area or the second channel area (Shimoshi’s Figs. 7-9 and mark-up above), and wherein the plurality of touch electrodes (Shimoshi’s Figs. 7, 9: electrodes A-D) is connected to the plurality of touch lines (Shimoshi’s Fig. 7: traces 29) through one or more contact holes (Sugita’s Figs. 1 and 13 and par. 103: contact holes connecting 12 to 14 which upon combination results in a plurality of contact holes to connect electrodes B and traces 29 in Shin’s Figs. 6-7). 

Regarding claim 5, Shimoshi in view of Sugita disclose wherein the touch driving signals orthogonal to one another (Sugita’s Fig. 8b and par. 88 which upon combination are the signals applied to traces 29 in Shimoshi’s Figs. 6-7, i.e. DL1, DL2, DL3 and DL4 applied to A-D in Shimoshi’s Figs. 7, 9) are applied to adjacent touch electrodes in a direction (Shimoshi’s Figs. 6-7, 9: see A-D in the X direction which upon combination are applied with signals DL1-D4 per Sugita’s Fig. 8B and par. 88) intersecting the at least one of the plurality of touch lines (Shimoshi’s Figs. 6-7: trace lines 29 are in the Y direction). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoshi in view of Sugita as applied above, in further view of Shin et al. in US 2013/0162570 (hereinafter Shin).
Shimoshi in view of Sugita fail to disclose multiplexers. However, in the same field of endeavor of touch lines to touch electrodes, Shin discloses using a multiplexer (Shin’s par. 67-69). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to use multiplexers in Shimoshi in view of Sugita’s touch display device, in order to obtain the benefit of decreasing the number of lines (Shin’s par. 69). By doing such combination, Shimoshi in view of Sugita and Shin disclose:
wherein the first channel area or the second channel area (see Shimoshi’s Fig. 6 mark-up above) includes a plurality of multiplexers (Shimoshi’s Figs. 8, 10: see electrodes a-d connected each to a line 30 that are connected to a multiplexer per Shin’s Figs. 2 and par. 67-69) applying independent scan signals (Sugita’s Fig. 8b). 

Allowable Subject Matter
Claims 10-16 are allowed. Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 10, the prior art fails to disclose ALL limitations as recited, but in specific the combination of “supplying touch driving signals orthogonal to one another to adjacent touch electrodes through at least one of the plurality of touch lines; deriving self-capacitance and mutual capacitance from touch sensing signals transferred from the touch electrodes; and distinguishing between an actual touch and a ghost touch using the self-capacitance and the mutual capacitance”. Dependent claims 11-16 are allowed for at least the same reason.
claim 6, the prior art fails to disclose ALL limitations of claim 1 in addition to “distinguishing between an actual touch and a ghost touch by deriving self-capacitance and mutual capacitance from touch sensing signals transferred from the touch electrodes”. Dependent claims 7-9 are indicated as allowable for at least the same reason.
Shimoshi discloses using a self-capacitance method to detect ghost touches (Shimoshi’s par. 11) and a benefit of the invention is not requiring use of known mutual-capacitance methods (Shimoshi’s par. 23).
Wang in US 2011/0175835 discloses using a self-capacitance and mutual-capacitance method to detect ghost touches (Wang’s par. 20, 23) but fails to disclose the structural details of the display panel or the orthogonal signals as described in claim 10 or claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LILIANA CERULLO/Primary Examiner, Art Unit 2621